      Case 3:18-cv-00635-CWR-FKB Document 84 Filed 06/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

SUN STATE OIL, INC.                                                                  PLAINTIFF

V.                                                       CAUSE NO. 3:18-CV-635-CWR-FKB

L & C EXPRESS, LLC, ET AL.                                                       DEFENDANTS


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Before the Court are the Report and Recommendation of the United States Magistrate

Judge, Docket No. 82, and the parties’ subsequent Joint Notice to the Court, Docket No. 83. The

Report and Recommendation notified the parties that failure to file written objections to the

findings and recommendations contained therein within 14 days after service would bar further

appeal in accordance with 28 U.S.C. § 636. Docket No. 82 at 3.

       This Court, finding that there has been no submission of written objections by any party,

hereby adopts the Report and Recommendation as the Order of this Court. Per the parties’ Joint

Notice, a Final Judgment in the amount of $51,850 will issue this day.

       SO ORDERED, this the 2nd day of June, 2020.

                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE
